Citation Nr: 0018043	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1997, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962 and from October 1963 to November 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.


FINDINGS OF FACT

The veteran's claim for TDIU was received by the RO on 
October 28, 1997; within one year prior to that date, it was 
not factually ascertainable that the veteran's service-
connected disabilities precluded substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 28, 
1997, for entitlement to TDIU have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.340, 3.400(o)(2), 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an earlier 
effective date for the grant of TDIU is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990).  The veteran filed a 
formal claim for TDIU on October 28, 1997 indicating that he 
was unable to work due to his service connected post-
traumatic stress disorder (PTSD).  There was no contention by 
the veteran that his other service connected disabilities 
rendered him unemployable.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1999).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2) (1999); 
Harper v. Brown, 10 Vet. App. 125 (1997).  In all other 
cases, the effective date will be the "date of receipt of 
claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1).  The question in this case is whether 
it was factually ascertainable that the veteran's service 
connected disabilities precluded employment within the year 
prior to October 28, 1997.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations provide that when a veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, the disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  In addition to 
the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id. A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The RO determined that October 28, 1997, was the correct 
effective date for the grant of TDIU because that was the 
date on which the claim for TDIU was received and because 
increased severity of the veteran's service connected PTSD 
precluding employment was not shown by competent evidence 
until a VA examination in March 1998.  In June 1998, the RO 
granted an increased schedular evaluation of 70 percent for 
PTSD and entitlement to TDIU, both effective October 28, 
1997, the date of claim.

Prior to October 28, 1997 the veteran was service-connected 
for PTSD, evaluated as 50 percent disabling; laceration, 
forehead and scalp, evaluated as 10 percent disabling; stab 
wound, abdomen with penetration of peritoneum, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; fracture, left zygoma and nasal bone, evaluated as 
noncompensably disabling; and bilateral hearing loss, 
evaluated as noncompensably disabling.

The only competent evidence concerning the veteran's 
psychiatric status during the year October 28, 1996, to 
October 28, 1997, consists of two VA outpatient mental health 
clinic notes.  

On September 8, 1997, the veteran was seen at the mental 
health clinic by a psychiatrist.  At that time, he had been 
recently released from 40 days in jail for assault.  He 
requested a prescription for Trazodone, a medication he had 
taken before, as an aid for sleep.  On mental status 
examination, his affect was constricted and his mentation was 
impoverished.  The impression was chronic dysthymia in the 
context of PTSD and/or chronic schizophrenia (chart not 
available).  On October 20, 1997, the veteran was again seen 
at the mental health clinic.  His condition was stable.  He 
indicated that he was working 20 hours per week.  His mental 
status was unchanged.  The impressions were: chronic 
dysthymia, moderately severe; PTSD; and prolonged history of 
polysubstance dependence (in remission, he says).

The Board finds that it was not factually ascertainable from 
the mental health clinic treatment notes in September-October 
1997 that PTSD had rendered the veteran unable to obtain and 
retain substantially gainful employment.  Indeed, he had 
returned to the workforce on a part-time basis, and the 
physician who saw him at the mental health clinic did not 
find that he was unable to work.

In December 1997, an employer reported that the veteran had 
worked 20 hours per week from September 15, 1997, until 
November 21, 1997, when he abandoned his job.  This item of 
evidence clearly does not establish that PTSD precluded all 
forms of substantially gainful employment prior to October 
28, 1997, when, according to the employer's report, the 
veteran was still working. 

The Board concludes that the preponderance of the evidence 
shows that it was not factually ascertainable that the 
veteran's service connected disabilities, including PTSD, 
were of such severity to warrant a grant of TDIU rating at 
any time during the one year period prior to October 28, 
1997.  The Board notes that the veteran has argued that the 
effective date of the award of TDIU should be in 1983, when, 
he has said, PTSD was diagnosed.  However, the record 
discloses that, at a VA psychiatric examination in November 
1983, the diagnoses were, on Axis I, chemical dependency, 
mixed, in remission, and, on Axis II, antisocial personality 
disorder; PTSD was not diagnosed.  In any event, under 
applicable regulations, the effective date of the grant of 
TDIU could not be prior to one year before the date of claim, 
October 28, 1997.

The Board concludes that the correct effective date for the 
grant of entitlement to TDIU is the date on which the RO 
received the veteran's claim, October 28, 1997, and, 
therefore, entitlement to an earlier effective date is not 
established.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

As the preponderance of the evidence is against the claim for 
an earlier effective date for TDIU, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than October 28, 
1997 for a grant of TDIU is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

